             Case 20-23214-JAD                             Doc 2    Filed 11/13/20 Entered 11/13/20 14:45:01                Desc Main
                                                                    Document      Page 1 of 3

                                                      IN THE UNITED STATES BANKRUPTCY COURT                                     20-23214
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                               :        Bankruptcy No.
              Band Global Logistics LLC                                               :
                                                                                      :        Chapter 7
                                                                                      :
                                                                        Debtor        :
                                                                                      :
              Band Global Logistics LLC                                               :
 Movant                                                                               :        Related to Document No. 1
                                                                                      :
                                                                                      :
                                                                                      :
                                               v.                                     :
                                                                                      :
 No Respondent                                                                        :



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) I,                        Lawrence W Willis Esq 85299   , counsel for the
debtor(s) in the above-captioned case, hereby certify that the following list of creditors’ names and addresses was
uploaded through the creditor maintenance option in CM/ECF to the above-captioned case.



                                                                    By: /s/ Lawrence W Willis Esq
                                                                         Signature
                                                                        Lawrence W Willis Esq 85299
                                                                        Typed Name
                                                                        201 Penn Center
                                                                        Suite 310
                                                                        Pittsburgh, PA 15235
                                                                        Address
                                                                        412-235-1721 Fax:412-542-1704
                                                                        Phone No.
                                                                        85299 PA
                                                                        List Bar I.D. and State of Admission




PAWB Local Form 29 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 20-23214-JAD   Doc 2   Filed 11/13/20 Entered 11/13/20 14:45:01   Desc Main
                                Document      Page 2 of 3


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                             20-23214
                        American Chassis Leasing LLC
                        3848 Veterans Memorial Blvd
                        Metairie, LA 70002

                        Bicehouse Consulting
                        1887 Sandy Lake-G.C. Road
                        Jackson Center, PA 16133

                        Bonus Accounting
                        220 S Main St
                        Butler, PA 16001

                        Capital One
                        PO Box 30281
                        Salt Lake City, UT 84130

                        Capital Premium Financing
                         12235 South 800 East
                        Draper, UT 84020

                        Comdata
                         5301 Maryland Way
                        Brentwood, TN 37027

                        Credit One Bank
                        PO Box 98873
                        Las Vegas, NV 89193

                        Google
                        1600 Amphitheatre Parkway
                        Mountain View, CA 94043

                        Internet Truckstop
                         222 N. New Plymouth Ave.
                        New Plymouth, ID 83655

                        Intuit Payroll
                        110 Juliad Ct
                        Fredericksburg, VA 22406

                        JLS Pilot Car Services
                        6900 Keith Bridge Rd
                        Gainesville, GA 30506

                        KeepTruckin
                         55 Hawthorne St
                        San Francisco, CA 94105

                        MISTI FORD, L L C
                        18113 LOOKOUT LAKE CIRCLE
                        Flint, TX 75762

                        Penske Truck Leasing Corporate Headquart
                        2675 Morgantown Rd
                        Reading, PA 19607
Case 20-23214-JAD   Doc 2   Filed 11/13/20 Entered 11/13/20 14:45:01   Desc Main
                            Document      Page 3 of 3

                                                                         20-23214
                    Progressinve Insurance


                    Rapid Fire Resources Inc
                     5953 Warren Rd
                    Cortland, OH 44410

                    S&T Bank
                    800 Philadelphia Street
                    Indiana, PA 15701

                    Tokio Marine HCC Surety Group
                    801 South Figueroa St Suite 700
                    Los Angeles, CA 90017

                    Transformation Counseling Center
                    300 Thomson Park Dr
                    Cranberry Twp, PA 16066

                    Zoho Corporation
                    4141 Hacienda Drive,
                    Pleasanton, CA 94588
